



Exhibit 10.3.1


FIRST AMENDMENT TO
AMENDED AND RESTATED OPERATING AGREEMENT
OF
THE TAUBMAN COMPANY LLC


a Delaware limited liability company




THIS FIRST AMENDMENT (this "Amendment") TO AMENDED AND RESTATED OPERATING
AGREEMENT OF THE TAUBMAN COMPANY LLC (the “Agreement”) is entered into effective
as of December 21, 2018, by, between, and among THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP (“TRG”), a Delaware limited partnership, TAUB-CO MANAGEMENT IV, INC.
(“Taub-Co IV”), a Michigan corporation, and TAUB-CO HOLDINGS LLC (“Holdings”), a
Delaware limited liability company.
 
Recitals:


A.    On December 30, 2011, TRG, Taub-Co IV, and Holdings entered into the
Amended and Restated Operating Agreement of the Company (the “Agreement”).


B.    In April 2018, but effective as of January 1, 2018, the State of
Connecticut amended its income tax law to enact an entity-level tax on
partnerships, limited liability companies, and certain other pass-through
entities (the “Pass-Through Entity Tax”), which tax is deductible by the entity
in determining its federal taxable income allocable to its members, and which
provides the members of the entity with a Connecticut personal income tax credit
for their allocable shares of the tax paid by the entity, so that the members
will not owe any Connecticut personal income tax on income derived from their
investment in the entity.


C.    The Company provides services to West Farms Associates, a Connecticut
general partnership, and to Rich-Taubman Associates, a Connecticut general
partnership, and as a result has income taxable by the State of Connecticut.


D.    As of January 1, 2018, the “New Partnership Audit Rules” as enacted
pursuant to Section 1101(c)(1) of the Bipartisan Budget Act of 2015 became
effective (the “New Partnership Audit Rules”) and provide a new centralized
procedure for federal income tax audits.


E.    The parties hereto hereby wish to amend the Agreement to specially
allocate the federal income tax deduction arising from the Connecticut
entity-level tax and the Connecticut personal income tax credit for payment of
such tax, to specially allocate the federal income tax deduction arising from
any similar tax imposed by any other state and the personal income tax credit
for payment of such tax, to reflect the provisions of the New Partnership Audit
Rules, and for certain other reasons.









--------------------------------------------------------------------------------





NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Agreement is amended as follows:


1.    Article II of the Agreement is hereby amended to delete the definition of
“Additional Tax” and to add the following definitions in their proper
alphabetical placement:


“Adjustment Liability” is defined in Section 6.7(g) hereof.


“Alternative Base Method” is defined in Section 5.1(k) hereof.


“Alternative Procedure” is defined in 6.7(g) hereof.


“Company Representative” is defined in Section 6.7(c) hereof.


“Designated Individual” is defined in Section 6.7(c) hereof.


“Failure to Comply Remedies” is defined in Section 5.1(k) hereof.


“Further Push-Out Election” is defined in Section 6.7(f) hereof.


“Imputed Underpayment” is defined in Section 6.7(d) hereof.


“Interest Rate” is defined in Section 5.1(k) hereof.


“Lender” is defined in Section 5.8 hereof.


“NOPPA” is defined in Section 6.7(g) hereof.


“Pass-Through Entity Tax” means the entity-level tax imposed by the State of
Connecticut on partnerships, limited liability companies, and certain other
pass-through entities pursuant to Section 12-726 of the Connecticut General
Statutes, as amended from time to time, and any regulations or other guidance
published thereunder, and any similar tax that may be imposed on the Company by
any other state.


“Pass-Through Partner” is defined in Section 6.7(g) hereof.


“Push-Out Election” is defined in Section 6.7(d) hereof.


“Reviewed Year” is defined in Section 6.7(e) hereof.


“Reviewed Year Member” is defined in Section 6.7(e) hereof.


“Special Allocation Formula” is defined in Section 5.1(k) hereof.


“State Allocable Share” is defined in Section 5.1(k) hereof.







--------------------------------------------------------------------------------





“Subject Members” means each direct and indirect Member in the Company that is
an individual trust, estate, or pass-through entity having individuals, trusts,
or estates as its direct or indirect members.


“Subsidiary Partnership” is defined in Section 6.7(f) hereof.


“Taxable Partnerships” means, collectively, West Farms Associates, a Connecticut
general partnership, Rich-Taubman Associates, a Connecticut general partnership,
any other Connecticut partnership or other pass-through entity subject to the
Pass-Through Entity Tax to which the Company provides or subsequently provides
services that is or may become subject to an entity-level tax similar to the
Pass-Through Entity Tax.


“Tax Loan” is defined in Section 5.1(k) hereof.


“Withholding Tax” is defined in Article IX hereof.


2.    Section 5.1 of the Agreement is hereby amended to add the following new
Section 5.1(k) at the end thereof:


(k)    The Company provides services to each of the Taxable Partnerships and is
subject to the Pass-Through Entity Tax. The Company shall (i) timely elect the
“alternative base method” provided under the Pass-Through Entity Tax for
calculating each Subject Member’s Pass-Through Entity Tax liability (the
“Alternative Base Method”), (ii) allocate the federal income tax deduction to
each Subject Member in proportion to each Subject Member’s allocable share (the
“State Allocable Share”) of such tax, determined in accordance with the ratio
that each Subject Member’s share of the income of the Company (before deduction
of the Pass-Through Entity Tax) subject to the Pass-Through Entity Tax (computed
under the Alternative Base Method) bears to the aggregate income of the Company
(before deduction of the Pass-Through Entity Tax) subject to the Pass-Through
Entity Tax (computed under the Alternative Base Method) of all the Subject
Members (the “Special Allocation Formula”), and (iii) allocate the corresponding
Connecticut personal income tax credit for payment of the Pass-Through Entity
Tax to the Subject Members in accordance with the Special Allocation Formula.


To the extent a Member (or any direct or indirect member of a Member) is not
subject to the Pass-Through Entity Tax on its share of the Company’s income
subject to such tax, then such Member shall provide the Company with written
notice thereof within thirty (30) Days prior to the due date for payment of the
Pass-Through Entity Tax by the Company.


The Company shall give each Subject Member written notice, setting forth such
Subject Member’s State Allocable Share of the Pass-Through Entity Tax. The
Company shall (i) withhold from cash otherwise currently distributable to each
Subject Member pursuant to Section 5.2 or Section 11.1(a)(3) hereof, as
applicable, such Subject Member’s State Allocable Share of the Pass-Through
Entity Tax, and







--------------------------------------------------------------------------------





(ii) to the extent cash is not distributable to such Subject Member for the
taxable quarter (or if the tax is not payable quarterly, then for such other
taxable period during which the tax must be paid) in which the Pass-Through
Entity Tax must be paid by the Company, each Subject Member shall make a payment
to the Company in readily available funds within ten (10) Days after written
notice from the Company of such Subject Member’s amount due. In the event a
Subject Member fails to timely remit its State Allocable Share of the
Pass-Through Entity Tax, the Company may (x) treat, subject to any required
consent under any Third-Party Financing, such Subject Member’s State Allocable
Share of the Pass-Through Entity Tax as a loan from the Company (or from an
Affiliate of the Company) (hereinafter, together with any loan made pursuant to
Section 6.7 hereof or Article IX hereof, referred to as a “Tax Loan”) to such
Subject Member, which Tax Loan shall have a maturity of one (1) year, shall bear
interest at the Company’s cost of funds plus ten (10) percentage points, or the
maximum rate permitted by applicable law, whichever is less (the “Interest
Rate”), and shall be subject to the provisions of Section 5.8 hereof, and all
cash subsequently distributable to such Subject Member shall, to the extent of
the unpaid principal amount of and the accrued interest on such Tax Loan, be
retained by the Company and applied against the principal and accrued interest
on such Tax Loan, or (y) pursue any and all remedies available to the Company at
law or in equity, including instituting a lawsuit against such Subject Member to
collect such Subject Member’s State Allocable Share with interest calculated at
the Interest Rate (the “Failure to Comply Remedies”).    


The Members acknowledge that in the event the Company provides services to any
other pass-through entity that is or becomes subject to taxation under a state
law providing tax benefits to the direct or indirect members of an entity
subject to such tax, then the provisions of this Section 5.1(k) shall apply with
respect to such tax.


For the purpose of determining a Subject Member’s Capital Account in the
Company, any amount distributable to a Subject Member that is retained by the
Company pursuant to this Section 5.1(k) shall be treated as if such cash had
been actually distributed to such Member pursuant to Section 5.2 or Section
11.1(a)(3) hereof, as applicable, and remitted to the Company by the Subject
Member. The amount deemed remitted or actually remitted to the Company for
payment of the Pass-Through Entity Tax (not including any payments of principal
and interest on a Tax Loan) and the principal amount (at the time loaned) of any
Tax Loan made by the Company to the Subject Member pursuant to this Section
5.1(k) shall constitute a capital contribution and increase such Subject
Member’s Capital Account in the Company.


Each Member consents to any amendment to this Section 5.1(k) that is determined
by the Partnership Representative to be reasonably necessary or appropriate to
address any additional guidance provided by the State of Connecticut with
respect to its Pass-Through Entity Tax, or to reflect the provisions of any
other state’s Pass-Through Entity Tax to which the Company may become subject.









--------------------------------------------------------------------------------





The provisions of this Section 5.1(k) and a Member’s obligation to reimburse the
Company pursuant to this Section 5.1(k) shall survive a Subject Member’s
membership in the Company and the dissolution, liquidation, winding up, and
termination of the Company, and for purposes of this Section 5.1(k), the Company
shall be treated as continuing in existence. The Company may pursue and enforce
all rights and remedies it may have against a Subject Member under this Section
5.1(k), including instituting a lawsuit to collect such reimbursement with
interest calculated at the Interest Rate. To the extent permitted by applicable
law, the provisions of this Section 5.1(k) shall be binding on the Company’s
successors and assigns.


3.    Article V of the Agreement is hereby amended to add the following new
Section 5.8 at the end thereof:


5.8    Security with Respect to Tax Loans.


Any Tax Loan made to a Member pursuant to this Agreement shall be secured by a
security interest in such Member’s Membership Interest. Each Member receiving a
Tax Loan hereby grants the Company or an Affiliate of the Company, as the case
may be (each, the “Lender”), a security interest in its interest in the Company,
including a security interest in all distributions such Member may be entitled
to receive under this Agreement and any and all rights to manage or consent
under this Agreement. The Lender is hereby authorized to prepare and file a
UCC-1 statement covering such Member’s Membership Interest and reflecting the
security interest granted to the Lender. A Member receiving a Tax Loan hereby
agrees to cooperate with the Lender and execute and deliver, or cause to be
executed and delivered, all such promissory notes, security agreements,
financing statements, transfer powers, proxies, instruments, and documents and
take such other action as the Lender may reasonably request from time to time to
carry out the provisions of this Section 5.8. Each Member receiving a Tax Loan
grants the Lender an irrevocable power of attorney to execute any and all such
documents and instruments on such Member’s behalf in the event such Member fails
to timely execute and deliver any of the foregoing. The power of attorney hereby
granted is coupled with an interest and shall survive the granting Member’s
death or disability.


Notwithstanding anything in this Agreement to the contrary, if the Lender is an
Affiliate of the Company, such Affiliate shall be a third-party beneficiary of
this Section 5.8 as well as all other provisions in this Agreement regarding Tax
Loans.


4.    Section 6.1(d) of the Partnership Agreement is hereby amended to delete
the last clause thereof and to replace it with the following:    


; provided, however, that for so long as TRG is a Member, Holdings shall not
revoke TRG’s exclusive authority to act as the Tax Matters Member or as the
Company Representative.









--------------------------------------------------------------------------------





5.    Section 6.7(a) of the Agreement is hereby amended to delete the second
sentence thereof and to replace it with the following:


For taxable years ending on or before December 31, 2017, TRG is designated Tax
Matters Member of the Company, and the provisions of this Section 6.7(a) and
Section 6.7(b) hereof shall apply with respect to all such years.


6.    The Agreement is hereby amended to add the following new Sections 6.7(c)
through 6.7(o) thereto:


6.7    (c)    For taxable years beginning on and after January 1, 2018, TRG is
hereby designated as the “partnership representative” under Section 6223(a) of
the Code (the “Company Representative”). The Company Representative shall
recommend to the Company on an annual basis or at such other time as the
individual resigns or its designation is revoked an individual who meets the
requirements of Section 6223 of the Code and the Regulations promulgated
thereunder to serve as the designated individual (the “Designated Individual”)
to act on the Company’s behalf, and each Member agrees to accept the Company
Representative’s recommendation of the Designated Individual. No Member may
revoke the authority of the Company Representative or of the Designated
Individual without the Company Representative’s prior written consent. The
Company Representative shall have full authority to bind the Company in all
proceedings with the Internal Revenue Service, and each Member agrees to be
bound by the actions taken by the Company Representative as provided in Section
6223(b) of the Code.


(d)    The Company Representative shall or shall cause the Company to make the
election under Section 6226(a) of the Code (the “Push-Out Election”) to apply
the alternative procedure to the Company’s payment of any “imputed underpayment”
as determined under Section 6225 of the Code (the “Imputed Underpayment”) and
associated interest, adjustments to tax, and penalties arising from a
partnership-level adjustment that are imposed on the Company so that they are
borne by the Members and former Members to whom such Imputed Underpayment
relates as determined by the Company Representative. The Company Representative
is authorized to take any other actions as shall be necessary or appropriate to
effectuate and comply with the Push-Out Election. Each Member consents to the
Push-Out Election and agrees to take any action requested by the Company
Representative to effectuate the Push-Out Election and to furnish the Company
Representative with any information necessary to give effect to the Push-Out
Election.


(e)    In connection with the Push-Out Election, the Company Representative
shall provide each Member or former Member for the reviewed year (as defined in
Proposed Regulations Section 301.6241-1(a)(8)) (the “Reviewed Year”) a statement
as required by Proposed Regulations Section 301.6226-2 setting forth the
applicability of any penalty, additions to tax, or additional amounts and the
adjustments to which those penalties, additions to tax, or additional amounts
relate, and each Member for the Reviewed Year (the “Reviewed Year Member”) shall







--------------------------------------------------------------------------------





compute any penalties, additions to tax, or additional amounts applicable to it
as if each correction amount was an underpayment or understatement for the first
affected year (or interim year). Each Reviewed Year Member or former Reviewed
Year Member shall provide the Company Representative such reasonable
documentation as may be requested by the Company Representative proving payment
of the liability pushed out to such Reviewed Year Member pursuant to the
Push-Out Election or a further Push-Out Election made by such Reviewed Year
Member.


(f)    In the event the Company is a direct or indirect member of another
partnership or limited liability company (the “Subsidiary Partnership”) that is
under audit and makes a Push-Out Election (including the case in which there are
successive Push-Out Elections through a chain of Subsidiary Partnerships), then
the Company Representative shall or shall cause the Company to make a further
Push-Out election (the “Further Push-Out Election”) so that the Imputed
Underpayment and associated interest, adjustments to tax, and penalties arising
from an audit of a Subsidiary Partnership are borne by the Members and former
Members of the Company to whom such Imputed Underpayment relates as determined
by the Company Representative.  If a Further Push-Out Election is made, the
provisions of Section 6.7(d) and Section 6.7(e) hereof shall apply with respect
to the Further Push-Out Election.


(g)    If for any reason, including without limitation, the inability to make an
effective Push-Out Election or Further Push-Out Election, the Company is
required to pay the Imputed Underpayment, associated interest, adjustments to
tax, or penalties (all such amounts being referred to as the “Adjustment
Liability”), the Company shall effect a modification of the Imputed Underpayment
by applying the procedure set forth in Section 6225(c)(2) of the Code and
require the Members to pay the Adjustment Liability directly to the Internal
Revenue Service so that the Adjustment Liability is borne by the Members and
former Members to whom such Imputed Underpayment relates as determined by the
Company Representative. The Company shall give written notice to each Reviewed
Year Member and former Reviewed Year Member of its share of the Adjustment
Liability and the information required for the alternative procedure to filing
an “amended return modification” as provided in Proposed Regulations Section
301.6225-2(d)(2)(x) (the “Alternative Procedure”), including the mailing date of
the notice of proposed partnership adjustment (the “NOPPA”), and each Member
agrees to follow the Alternative Procedure and to timely pay its share of the
Adjustment Liability, if any, directly to the Internal Revenue Service. Each
Member further agrees to provide the Company the documentation required by
Proposed Regulations Section 301.6225-2(c)(2) and (d)(2) (and by any additional
Internal Revenue Service guidance provided pursuant to the Proposed Regulations)
evidencing its payment to the Internal Revenue Service of its share of the
Adjustment Liability not later than sixty (60) Days prior to the due date for
the Company’s request for modification of the Imputed Underpayment, which is two
hundred seventy (270) Days after the date of the mailing of the NOPPA. If the
Member is a “Pass-Through Partner” (as defined in Proposed Regulations Section
301.6241-1(a)(5)), then such Pass-Through Partner shall (x) require its partners
or members to follow the Alternative Procedure and provide such Pass-







--------------------------------------------------------------------------------





Through Partner with the documentation required by Proposed Regulations Section
301.6225-2(c)(2) and (d)(2) (and by any additional Internal Revenue Service
guidance provided pursuant to the Proposed Regulations) supporting the
computation and payment of the Adjustment Liability by its partners or members,
and (y) provide such documentation to the Company not later than sixty (60) Days
prior to the due date for the Company’s request for a modification of the
Imputed Underpayment.


If a Member fails to timely submit all required evidence of proper execution of
the Alternative Procedure and the payment to the Internal Revenue Service of its
share of the Adjustment Liability or of its partners’ or members’ payment of
their respective shares of the Adjustment Liability to the Internal Revenue
Service, then the Company shall (i) withhold such Member’s share of the
Adjustment Liability, if any, from cash otherwise currently distributable to
such Member pursuant to this Agreement, and (ii) to the extent cash is not
distributable to such Member for the taxable quarter in which the Adjustment
Liability must be paid, but in all events prior to the date on which the
Adjustment Liability must be paid, the Failure to Comply Remedies shall apply.


In the event the Internal Revenue Service denies the Company’s modification
request in whole or in part, then the Company shall give written notice to each
Member not less than thirty (30) Days prior to the date the Company must make
the payment of the Adjustment Liability to the Internal Revenue Service, setting
forth each Member’s share, if any, of the Adjustment Liability and the date on
which the Company must make the payment, and each Member shall, not later than
three (3) Business Days prior to the date the Company must pay the Adjustment
Liability to the Internal Revenue Service, make a payment to the Company in
readily available funds of such Member’s share of the Adjustment Liability. If a
Member fails to timely make such payment to the Company, then the Failure to
Comply Remedies shall apply.


(h)    In the event a Subsidiary Partnership does not or is unable to make an
effective Push-Out Election, is required to pay its Adjustment Liability, and
elects to follow the Alternative Procedure, then each Member and each
Pass-Through Partner shall follow the procedures and timing set forth above in
Section 6.7(g) hereof for payment of its share of the Adjustment Liability to
the Internal Revenue Service and the provision of the required documentation to
the Company. If a Member fails to timely submit all required evidence of proper
execution of the Alternative Procedure and the payment to the Internal Revenue
Service of its share of the Adjustment Liability or of its partners’ or members’
respective shares of the Adjustment Liability to the Internal Revenue Service,
then the Failure to Timely Comply Remedies shall apply. Alternatively, if the
Subsidiary Partnership does not elect to follow the Alternative Procedure, or if
the Internal Revenue Service denies the Subsidiary Partnership’s modification
request in whole or in part, then the Company shall give written notice to each
Member not less than thirty (30) Days prior to the date the Company must make
the payment to the Subsidiary Partnership, setting forth each Member’s share, if
any, of the Adjustment Liability and the date







--------------------------------------------------------------------------------





on which the Company must make the payment, and each Member shall, not later
than three (3) Business Days prior to the date the Company must pay the
Adjustment Liability to the Subsidiary Partnership, make a payment to the
Company in readily available funds of such Member’s share of the Adjustment
Liability. If a Member fails to timely make such payment to the Company, then
the Failure to Comply Remedies shall apply.


(i)    For the purpose of determining a Member’s Capital Account, any amount of
cash otherwise distributable to a Member that is retained by the Company
pursuant to this Section 6.7 shall be treated as if such cash had been actually
distributed to such Member pursuant to Section 5.2 or Section 11.1(a)(3) hereof,
as applicable. Any Adjustment Liability actually remitted or deemed remitted to
the Company by a Member pursuant to this Section 6.7 shall not increase such
Member’s Capital Account and shall be treated as a reimbursement to the Company
by such Member of such Member’s share of the Adjustment Liability paid or to be
paid by the Company to the Internal Revenue Service on such Member’s behalf.


(j)    The Company Representative shall keep the Company apprised of the status
of any Company audit or court proceeding.
        
(k)    Any and all expenses incurred by the Company Representative in serving as
such shall be at the Company’s expense and shall be paid by the Company.
Notwithstanding the foregoing, it shall be the responsibility of each Member, at
its own expense, to employ tax counsel to represent its separate interests. No
Member shall file a notice with the Internal Revenue Service under Section
6222(c) of the Code in connection with such Member’s intention to treat an item
on such Member’s federal income tax return in a manner that is inconsistent with
the treatment of such item on the Company’s federal income tax return, unless
such Member has, not less than thirty (30) Days prior to the filing of such
notice, provided the Company Representative with a copy of the notice and
thereafter in a timely manner provides such other information related thereto as
the Company Representative shall reasonably request.


(l)    To the fullest extent permitted by law, the Company shall and does hereby
indemnify, defend, and hold harmless the Company Representative and its agents,
including, without limitation, the Designated Individual, from and against any
and all (i) loss, cost, or expense, including without limitation, attorneys’
fees and court costs, that may be asserted against, imposed on, or suffered by
the Company Representative or its agents by reason of any act performed for or
on behalf of the Company in its capacity as Company Representative or agent
thereof to the extent authorized hereby, or by reason of any omission, and (ii)
such claims, actions, and demands, and any losses or damages therefrom,
including amounts paid in settlement or compromise of any such claim, action, or
demand; provided that this indemnity shall not extend to acts or omissions by
the Company Representative or its agents adjudged (x) to have been undertaken in
bad faith or (y) to have constituted recklessness or intentional wrongdoing by
the Company Representative or its agents.









--------------------------------------------------------------------------------





(m)    The Company Representative shall be responsible for representing the
Company in all dealings with any state, local, or foreign tax authority and
shall have the authority to make all state, local, and foreign tax elections and
to settle any state, local, or foreign tax audits.


(n)    Each Member hereby consents to any amendment to the provisions of Section
6.7(c) through Section 6.7(m) hereof that is determined by the Company
Representative to be reasonably necessary and appropriate to address any
additional guidance provided in Regulations or other Internal Revenue Service
guidance relating to the “New Partnership Audit Rules” as enacted pursuant to
Section 1101(c)(1) of the Bipartisan Budget Act of 2015 or to take into account
subsequently enacted amendments thereto.


(o)     The provisions of Section 6.7(c) through Section 6.7(n) hereof and a
Member’s obligation to reimburse the Company pursuant to this Section 6.7 shall
survive such Member’s membership in the Company and the dissolution,
liquidation, winding up, and termination of the Company, and for purposes of
this Section 6.7, the Company shall be treated as continuing in existence. The
Company may pursue and enforce all rights and remedies it may have against a
Member under this Section 6.7, including instituting a lawsuit to collect
reimbursement with interest calculated at the Interest Rate. To the extent
permitted by applicable law, the provisions contained in this Section 6.7 shall
be binding on the Company’s successors and assigns.


7.    Article IX of the Agreement is hereby deleted in its entirety and the
following is substituted in the place thereof:    


If any local, state, federal, or foreign law or regulation requires or permits
the Company to withhold tax attributable to allocations of Profits or items of
the foregoing or distributions to a Member or if the Managing Member, in its
sole discretion, determines, subject to the provisions of Section 5.1(k) and
Section 6.7 hereof, it to be in the best interest of the Company to withhold
amounts in connection with a Member's tax liability (e.g., to file a unified
state income tax return for nonresidents of a particular state) (all such
amounts being herein referred to collectively as the "Withholding Tax"), (i) any
Withholding Tax shall be withheld from cash otherwise currently distributable to
such Member pursuant to Section 5.2 hereof or Section 11.1(a)(3) hereof, and
(ii) to the extent cash is not distributable to such Member within the taxable
period as to which such withholding is required (i.e., quarterly, semi-annually,
or annually), such Member shall make a payment to the Company in readily
available funds within ten (10) Days after written notice from the Company of
such Member’s Withholding Tax. In the event a Member fails to timely remit the
Withholding Tax, the Failure to Comply Remedies shall apply.


For the purpose of determining a Member’s Capital Account, any amount of cash
allocable to a Member that is retained by the Company pursuant to this Article
IX shall be treated as if such cash had been actually distributed to such
Member. Any amount of cash deemed remitted or actually remitted to the Company
by a







--------------------------------------------------------------------------------





Member pursuant to this Article IX shall not constitute a capital contribution
and shall not increase a Member’s Capital Account.


The provisions of this Article IX and a Member’s obligation to reimburse the
Company pursuant to this Article IX shall survive a Member’s membership in the
Company and the dissolution, liquidation, winding up, and termination of the
Company, and for purposes of this Article IX, the Company shall be treated as
continuing in existence. The Company may pursue and enforce all rights and
remedies it may have against a Member under this Article IX, including
instituting a lawsuit to collect such reimbursement with interest calculated at
the Interest Rate. To the extent permitted by applicable law, the provisions of
this Article IX shall be binding on the Company’s successors and assigns.    


8.    Section 13.11 of the Agreement is hereby amended to delete the first
clause thereof and to replace it with the following:


Except as provided in Sections 4.5(a), 5.1(k), and 6.7(n) hereof,


9.    Section 13.12 of the Agreement is hereby amended to read as follows:


Except as provided in Section 5.8 hereof, the provisions of this Agreement are
solely for the purpose of defining the interests of the Members, inter se; and
no other person, firm, or entity (i.e., a party who is not a signatory hereto or
a permitted successor to such signatory hereto) shall have any right, power,
title, or interest by way of subrogation or otherwise in and to the rights,
powers, titles, and provisions of this Agreement.
            
10.    As amended by this Amendment, all of the provisions of the Agreement are
hereby ratified and confirmed and shall remain in full force and effect.


[SIGNATURES APPEAR ON FOLLOWING PAGE]




            

































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have entered into this Amendment as of the
date first-above written.


THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP, a Delaware limited partnership


By: /s/ Simon J. Leopold
Simon J. Leopold


Its: Authorized Signatory    


TAUB-CO MANAGEMENT IV, INC., a Michigan corporation


By:    /s/ Robert S. Taubman
Robert S. Taubman


Its: President




TAUB-CO HOLDINGS LLC, a Delaware limited liability company


By:    /s/ Jeffrey M. Davidson
Jeffrey M. Davidson


Its: Authorized Signatory


    





